Citation Nr: 0833682	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-06 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1971 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which granted the veteran's claim for service connection for 
bilateral hearing loss and assigned an initial 0 percent 
(i.e., noncompensable) rating, retroactively effective from 
the date of receipt of his claim.  He wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In July 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for further development and 
consideration - including providing additional notice and 
assistance required by the Veterans Claims Assistance Act 
(VCAA) and a VA audiometric examination to assess the current 
severity of the veteran's bilateral hearing loss.


FINDING OF FACT

The veteran has level II hearing loss in each ear, i.e., 
bilaterally.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 0 
percent for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100, et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of two letters, 
one dated in July 2003 and another dated in July 2007, the RO 
and AMC advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consider, as well, that the RO issued that first VCAA notice 
letter prior to initially adjudicating the veteran's claim, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  It equally deserves 
mentioning that the second letter, in July 2007, informed him 
of the downstream disability rating and effective date 
elements of his claim - keeping in mind his claim initially 
arose in the context of him trying to establish his 
underlying entitlement to service connection, since granted, 
resulting in him appealing the initial disability rating 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Also, since providing that additional VCAA notice in 
July 2007 (concerning his downstream claim for a higher 
initial disability rating), the AMC has gone back and 
readjudicated his claim in the July 2008 supplemental 
statement of the case (SSOC).  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating 
that if, for whatever reason, there was no VCAA notice prior 
to the initial adjudication of the claim or, if there was, it 
was inadequate (i.e., not fully content-compliant), then this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a SOC or SSOC, such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim).

Moreover, in cases, as here, where the claim arose in another 
context, namely, the veteran trying to establish his 
underlying entitlement to service connection, and this claim 
since has been granted and he has appealed a downstream 
issue, i.e., the rating assigned for his disability, his 
initial underlying claim has been more than substantiated - 
it has been proven, thereby rendering § 5103(a) notice 
no longer required because the intended purpose of the notice 
has been fulfilled.  Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008).  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).



With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, private medical records, and VA medical 
records - including the report of his compensation 
evaluation to determine the etiology and severity of his 
bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Caffrey v. West, 6 Vet. App. 377 
(1994).  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its July 2007 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 
(1998). 

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the veteran's rating may be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
a disability is established, levels of hearing loss are 
determined by considering the pure tone threshold average and 
speech discrimination percentage scores, resulting in a Roman 
numeral designation for hearing loss.  38 C.F.R. § 4.85(b), 
Table VI.  Disability ratings are assigned by combining the 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).

In June 2008, as directed in the Board's July 2007 remand, VA 
provided the veteran an audiology examination.  His pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
55
60
55
LEFT
20
45
45
55
65

The average puretone threshold was 53.75 in the right ear and 
52.5 in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and 88 
percent in the left ear.  



During the June 2008 VA audiological examination, the veteran 
reported that his situation of greatest difficulty was that 
he "feels his hearing is worse and causing him to ask 'what' 
frequently."  That was a description of the effect of his 
disability on his daily activities.  38 C.F.R. § 4.10.  See 
also Martinak v. Nicholson, No. 05-1195 
(U. S. Vet. App. August 23, 2007).

If the veteran's puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the Roman numeral value is determined 
using both Table VI and VIa, whichever results in a higher 
numeral value.  38 C.F.R. § 4.86(a) (discussing exceptional 
patterns of hearing impairment).  However, the veteran's 
puretone thresholds do not meet the standard for an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86(a).  He also does not have a puretone threshold of 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz to warrant application of 38 C.F.R. § 4.86(b), 
another permissible exception for an exceptional pattern of 
hearing impairment.

Rather, applying the results of the June 2008 examination to 
Table VI of the VA regulations yields a Roman numeral value 
of II in the right ear and II in the left ear.  Applying 
these values to Table VII, the Board finds that the veteran's 
bilateral hearing loss warrants a 0 percent disability 
evaluation, and not more.

Since, as mentioned, the present appeal arises from an 
initial rating decision that established service connection 
and assigned an initial disability rating, it is not the 
present level of disability that is the only concern, rather 
the entire period since the effective date of the award is to 
be considered to ensure that consideration is given to the 
possibility of staging the rating - that is, assigning 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
veteran, however, has not met the requirements for a rating 
greater than 0 percent at any time since the effective date 
of his award, so the Board may not stage his rating because 
he has not met the criteria for a compensable rating during 
the entire period at issue.



Consider, for example, that the results of the veteran's 
earlier VA audiometric evaluation in August 2003 do not show 
that his hearing was any appreciably worse than when more 
recently tested by VA in June 2008, following the Board's 
July 2007 remand.

During that earlier August 2003 VA hearing evaluation, the 
veteran's pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
45
45
40
LEFT
15
35
40
50
45

The average puretone threshold was 41 in the right ear and 43 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 98 
percent in the left ear.  

So comparing the results of that earlier August 2003 VA 
audiometric evaluation with those of his more recent June 
2008 VA audiometric evaluation shows he had slightly better 
hearing during that earlier evaluation.  Thus, since he does 
not meet the requirements for a higher, i.e., compensable 
rating for his bilateral hearing loss even using the results 
of his more recent VA hearing test, when his hearing was 
slightly worse, he certainly then cannot possibly meet the 
requirements for a higher rating using the results of his 
earlier VA examination since his hearing was slightly better 
when tested on that prior occasion.

The Board also finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned to suggest the 
veteran is not adequately compensated by the regular rating 
schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  So the Board does not 
have to refer this case for 
extra-schedular consideration.  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The veteran's claim for an initial disability rating higher 
than 0 percent for bilateral hearing loss is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


